
	
		I
		112th CONGRESS
		2d Session
		H. R. 5886
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2012
			Mr. Israel (for
			 himself and Mr. Ryan of Ohio)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve the
		  dependent care credit by repealing the phasedown of the credit percentage and
		  making permanent the increased dollar limitations.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Middle Class Dependent Care
			 Fairness Act of 2012.
			(b)FindingsCongress
			 finds the following:
				(1)During the past few decades we have seen a
			 greater need for childcare which means a greater cost for middle-class
			 families. These child care costs can be a major burden for modern
			 families.
				(2)In 2011, 44
			 percent of all American families included children under the age of 18.
			 Fifty-eight and one-half percent of married couples with children both worked
			 in 2011. The labor force participation rate of mothers with children under the
			 age of 6 was 63.9 percent in 2011 compared with 39 percent in 1975.
				(3)Nationwide, on any
			 given day, 4.6 million children under the age of 5 are in child care outside
			 the home.
				(4)On average,
			 families with children under the age of 5 spent $171 a week on child care in
			 2010. That’s $8,892 a year.
				2.Dependent care
			 credit improvements
			(a)Repeal of
			 phasedown of credit percentageSubsection (a) of section 21 of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(a)Allowance of
				creditIn the case of an
				individual for which there are 1 or more qualifying individuals (as defined in
				subsection (b)(1)) with respect to such individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to 35 percent of the employment-related expenses (as defined in
				subsection (b)(2)) paid by such individual during the taxable
				year.
					.
			(b)Increased dollar
			 limitations made permanentTitle IX of the Economic Growth and
			 Tax Relief Reconciliation Act of 2001 shall not apply to the amendments made by
			 section 204 of such Act.
			(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
